                                            Case 5:20-cv-05136-BLF Document 24 Filed 08/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT
                                   5                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         JACOB SILVERMAN,
                                   7                                                        Case No. 20-05136 BLF (PR)
                                                            Plaintiff,
                                   8                                                        ORDER VACATING HEARING ON
                                                    v.                                      MOTION
                                   9

                                  10     DUANE CHRISTIAN, et al.,
                                  11                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff, a California inmate, filed a pro se civil rights complaint under 42 U.S.C. §
                                  15   1983, against jail officers and medical personnel at the Humboldt County Correctional
                                  16   Facility where he was formerly housed. On March 12, 2021, Defendants Flint, Benge, and
                                  17   Christian filed a motion to dismiss the complaint and set if for a hearing on August 26,
                                  18   2021. Dkt. No. 17.
                                  19            The Court stated in its Order of Service that Defendants’ dispositive motion “shall
                                  20   be deemed submitted as of the date the reply brief is due,” and that “No hearing will be
                                  21   held on the motion unless the Court so orders at a later date.” Dkt. No. 6 at 5.
                                  22   Accordingly, the hearing set for August 26, 2021 is hereby VACATED.
                                  23            IT IS SO ORDERED.
                                  24   Dated: __August 13, 2021_____                        ________________________
                                  25                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  26
                                       Order Vacating Hearing
                                       PRO-SE\BLF\CR.20\05136Silverman_vacate.hearing
                                  27

                                  28
                                                                                        1
